DETAILED CORRESPONDENCE
Office Action Identifier
This office action is identified as Paper No. 20210315.

Allowable Subject Matter
Claim(s) 1-9 and 12-18 is/are allowed.
Claim(s) 10-11 would be allowable if rewritten to overcome all pending objection(s) and/or all pending rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Electronic Communications
According to MPEP 502.03 II, “Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence…”;  therefore, the Examiner will not respond to any internet communications until Applicant(s) file(s) a written statement with the USPTO in accordance with the example shown in MPEP § 502.03 II.  All received e-mail messages including e-mail attachments (i.e., “If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.”) shall be placed into this application’s record in compliance with this section of the MPEP.  The Examiner’s contact information is provided at the end of this office action.

Priority Status
Foreign priority benefit under 35 U.S.C. 119 (a)-(d) is acknowledged. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Preliminary Amended Claim(s) 1-18 is/are examined in this office action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following Three-Prong Analysis will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Non-structural generic placeholders that may invoke § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) are “mechanism for,” “module for,” “device for,” “unit for,” “component for,” “element for,” “member for,” “apparatus for,” “machine for,” or “system for”.1, 2
Structural placeholders that do not invoke § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) are “circuit for,” “detent mechanism,” “digital detector for,”  “reciprocating member,” “connector assembly,” “perforation,” “sealingly connected joints,” and “eyeglass hanger member.”3, 4

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“illumination unit which is configured to” (from Claim(s) 1, 10, 11, 12);
“auxillary illumination unit which is configured to” (from Claim(s) 1, 10, 11);
“illumination control unit which is configured to” (from Claim(s) 1, 2, 3, 4, 5, 6, 7, 8, 10, 11, 12, 13, 14, 17, 18);
“speed control unit which is configured to” (see Claim(s) 10);
“detection unit which is configured to” (see Claim(s) 10, 11);
“position information acquiring unit which is configured to” (see Claim(s) 10, 11);
“data generation unit which is configured to” (see Claim(s) 12, 17, 18); 
“first password generation unit which is configured to” (see Claim(s) 12, 17);
“encryption unit which is configured to” (see Claim(s) 12, 17);
“illumination control signal generation unit which is configured to” (see Claim(s) 12, 17, 18);
“first wireless communication unit which is configured to” (see Claim(s) 12, 17);
“second wireless communication unit which is configured to” (see Claim(s) 16, 17);
“imaging unit which is configured to” (see Claim(s) 16, 17);
“second password generation unit which is configured to” (see Claim(s) 16, 17); and 
“decryption unit which is configured to” (see Claim(s) 16, 17).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112(B) or (pre-AIA ) Second Paragraph
The following is a quotation of 35 U.S.C. 112(B):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 10-11 is/are rejected under 35 U.S.C. 112(B) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 10 recites the limitation “the vehicular illumination system according…”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation “the vehicular system according …”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 112(d) or (pre-AIA ) Fourth Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:

Subject to the following, a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 10-11 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 10 recites “A vehicular system” and introduces a new and separate embodiment; therefore, Claim 10 is an independent claim. However, the recitation of “…according to claim 1” is a dependency on another claim.  Furthermore, Claim 1 explicitly recites “A vehicular illumination system” embodiment, and is considered a separate and distinct embodiment from said “vehicular system”. 

Claim 11 recites “A vehicle” and introduces a new and separate embodiment; therefore, claim 11 is an independent claim. However, the recitation of “…according to claim 10” is a dependency on another claim.  Furthermore, Claim 10 explicitly recites “A vehicular system embodiment, and is considered a separate and distinct embodiment from said “vehicle”. 


Justification for this rejection has been supported since 2011 in Federal Register / Vol. 76, No. 27 / Wednesday, February 9, 2011 / Notices.5
Applicant may cancel the claim(s), amend the claim(s) to place the claim in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.


Contact Information
Primary Examiner Calvin Cheung’s office phone number is (571) 270-7041, and he is best reached Monday-Thursday, 0700-1700 Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad telephone number is (571) 270-3832.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CALVIN CHEUNG/
Primary Examiner, Art Unit 3662B
*Please send all Fax to email.
Calvin.Cheung@USPTO.GOV (email)
571-270-7041 (Direct Telephone Number)


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Federal Register /Vol. 76, No. 27 /Wednesday, February 9, 2011 /Notices located at http://www.gpo.gov/fdsys/pkg/FR-2011-02-09/pdf/2011-2841.pdf, center column, page 6 of 14.
        2 MPEP § 2181 (I)(A), first paragraph
        3 Federal Register /Vol. 76, No. 27 /Wednesday, February 9, 2011 /Notices located at http://www.gpo.gov/fdsys/pkg/FR-2011-02-09/pdf/2011-2841.pdf, center column, page 6 of 14.
        4 MPEP § 2181 (I)(A), second paragraph
        5 Federal Register /Vol. 76, No. 27 /Wednesday, February 9, 2011 /Notices located at http://www.gpo.gov/fdsys/pkg/FR-2011-02-09/pdf/2011-2841.pdf, far-right column, page 5 of 14.